DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Foreign Priority Advisement
No copy: Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EUIPO on 3/15/2021.  It is noted, however, that applicant has not filed a certified copy of the EUIPO application as required by 35 U.S.C. 119(b).

For proper submission of a certified copy, applicant is advised of the following:

A copy of the certificate or registration is not acceptable as a certified copy 
Applicant is advised that a certified copy of a foreign patent application filed pursuant to 35 U.S.C. 119 may not be filed using EFS (see ‘Legal Framework for EFS-Web', MPEP 502.05(I)(B)(2)). 
For design applications, the USPTO requires a paper certified copy of the foreign application. When the applicant claims foreign priority to AU, CA, CL, CN, ES, GE, IB, IN, JP, KR or NO industrial design application and provides the WIPO DAS access code, the USPTO will attempt retrieval via the WIPO DAS Exchange (see Filing Receipt Indication That Retrieval Will Be Attempted by the USPTO).
	
If retrieval fails applicants remain responsible for the submission of the certified copy of the foreign application.
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323. 


Objection(s) to the Title
Not accurate: The title does not appear to be an accurate description of the article being claimed. The title of the design identifies the article in which the design is embodied by the name generally known and used by the public. See MPEP 2920.04(a)(I) and 37 CFR 1.153 or 37 CFR 1.1067.
“Board” as part of the title is not representative of what is shown within the disclosure. A paddleboard is generally known by the public as a “long narrow buoyant board”. Viewing the drawings and compiling a search strategy has been made it evident that the current title is not commonly used to describe such an article.
After reviewing related patent applications and related non-patent literature, the examiner believes that a title such as "Raft" would be more accurately descriptive of the article.
For accuracy, the title must be replaced at each instance in which is appears throughout the specification and claim to more accurately reflect the claimed design. 

Objection(s) to the Specification
Figure descriptions: The specification must include a description of each figure. The sole description that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)a, 37 CFR 1.1024, MPEP 2920.04(a)II. 

For this reason, the present descriptions must be amended to include independent descriptions for Figures 1.1-1.7. 



Claim Rejection - 35 USC § 112
The claim is rejected under 35 USC 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As applied to a design claim, 35 USC 112, paragraph (a) requires that the appearance of the design must be disclosed so as to permit embodiment, exhibition and observation of the same. If the disclosure does not clearly illustrate an aspect(s) essential to the visual appearance of the design as it would appear embodied in an article, the claim is said to be non-enabled. Paragraph (b) of the statute requires the design claim to be directed to a particular appearance. If the particular appearance being claimed cannot be determined from the disclosure, the claim is said to be indefinite. The requirements of paragraphs (a) and (b) are inseparable insofar as the visual appearance of the claimed design is concerned; if a claim is non-enabled due to insufficient visual disclosure, it is also indefinite in that it is open to multiple interpretations.
The claim fails to meet the requirements of 35 USC 112, paragraph (a) and (b) for the reasons set forth below: 
Inconsistency: The following are inconsistent among the figures (Applicant is advised to review each figure closely as all inconsistencies may not be included below):



Several areas are show incomplete/missing contour lines. Examples are shown below.

    PNG
    media_image1.png
    664
    1379
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    430
    1461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    588
    1193
    media_image3.png
    Greyscale


Quality and clarity of disclosure: At present, the examiner cannot decipher portions of the claim as presented in the drawings. Several structures, elements and/or contours within are obscured by the poor quality of the disclosure (i.e. poor line quality, merged lines, missing and/or incomplete contours, etc.) and can therefore NOT be interpreted or examined. The following is an example from Fig. 1.1

    PNG
    media_image4.png
    680
    1371
    media_image4.png
    Greyscale



Applicant is advised that if the exact details and appearances cannot be derived from the original disclosure, clarification of these areas by way of simply improving the line quality may introduce new matter. 
	

Unclear elements/structures: There are several elements and structures in Figs. 1.6 of which, their exact shape and appearance cannot be ascertained in the absence of corroborating views to fully enable the three-dimensional appearance of said elements/structures (e.g. one or more attributes such depth, curvature, angle, placement, etc. are unknown). 

Applicant is cautioned that if the surface shape of an element/structure is not evident from the disclosure as filed, the addition of surface shading and/or additional perspective views of those elements/structures may fail to satisfy the written description requirement. (see 35 U.S.C. 132, 37 CFR 1.121).

The exact shape and appearance of the areas/elements indicated below do not appear to be evident from the original disclosure. Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling by amending the reproductions to color those portions or convert those portions to broken lines (in all figures in which they appear) and by amending the specification to include a statement that the portions of the article shown in broken lines form no part of the claimed design or a statement that the portions of the article shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121). If applicant believes that said element(s) are in fact enabled by the present disclosure, applicant is encouraged to exhibit the relationship in their response. 


    PNG
    media_image5.png
    628
    1197
    media_image5.png
    Greyscale

	
	
	In view of the fact that the drawing constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing is clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
	Applicant is advised to carefully review and compare each view as the onus for providing a fully consistent and enabling drawing falls with the applicant.

To overcome this rejection, it is generally suggested that:
All elements and structures be shown consistently in proportion and appearance in view of the original disclosure as to provide a consistent, definite and enabling design

Applicant attempt to clarify or altogether disclaim the indefinite and non-enabled areas noted in the reproductions, without the addition of new matter. Applicant is reminded that all elements shown in the original disclosure must be shown in subsequent drawings by either solid or broken lines. Attempting to disclaim an entire area does not overcome the requirement to disclose all elements within.

Applicant is advised that in accordance with Hague Administrative Instruction Section 403,matter excluded from the claim may be indicated:

	(a)(i) in the description referred to in Rule 7(5)(a) and/or;

	(a)(ii) by means of dotted/broken lines, or coloring.

Per MPEP 2920.05(c), for clarity of the disclosure, Applicant is encouraged not to simply rely on a description to indicate matter shown in a reproduction for which protection is not sought, but rather to also identify the matter for which protection is not sought through the use of broken or dotted lines or coloring.

Applicant is reminded that if the examiner concludes that the amendment to the claimed subject matter is not supported [described] in an application as originally filed, this would result in a rejection of the claim on the ground of a lack of written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

A response is required in reply to the Office action to avoid abandonment of the application. 
Failure to submit replacement drawing sheets overcoming all of the deficiencies in the drawing disclosure set forth above, or an explanation why the drawing corrections or additional drawing views are not necessary will result in a FINAL rejection of the claim under 35 U.S.C. 112 (a) and (b), being made FINAL in the next Office action.

	
Conclusion
The claim stands rejected under 35 USC § 112(a) and (b) for the reasons set forth above.

The references cited but not applied are considered cumulative art related to the subject matter of the claimed design. However, a final determination of patentability will be made upon resolution of the above rejection.


Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
 

Interviews
An interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO’, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at cynthia.chin@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed call. When proposing a day and time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

 
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unlessappropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence’ below. See MPEP 502.03 II for further information.


When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
 Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA M CHIN whose telephone number is (571)272-6021.  The examiner can normally be reached Monday – Friday 10-6 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on (571)272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC). The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure. Assistance is available at the IAC Monday - Friday. 8:30am - 5:00pm (EST) at (800) 786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, visit: http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cynthia M. Chin/Primary Examiner, Art Unit 2917